Citation Nr: 9924946	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-13 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date for a 30 percent rating for 
bilateral metatarsalgia, previously evaluated as pes planus, 
prior to January 7, 1994.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and daughter





INTRODUCTION

The veteran had active military duty from September 1942 to 
January 1946.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a rating decision 
dated in February 1994 of the Department of Veterans Affairs 
Regional Office in Jackson, Mississippi (hereinafter RO).  

As noted in the Board's 1997 remand, the veteran was afforded 
a personal hearing before the RO in November 1994.  In the 
Hearing Officer's decision, the issue of entitlement to 
service connection for a left ankle disability was referred 
to the RO for consideration.  This issue has not yet been 
developed or adjudicated by the RO and is referred to the RO 
for such action. 

Additionally, at a personal hearing before the Board in May 
1997, the veteran initiated the claim of whether new and 
material evidence has been submitted to reopen the claims of 
entitlement to service connection for an eye disorder and a 
lung disorder.  He further raised the issue of entitlement to 
service connection for hearing loss.  An inferred issue of 
entitlement to a temporary total disability rating under the 
provisions of 38 C.F.R. § 4.30 (1996) based on the veteran's 
period of hospitalization from August 30, 1994, to August 31, 
1994, was also raised.  Although the RO addressed the issue 
of whether new and material evidence had been submitted to 
reopen the claim of entitlement to service connection for an 
eye disorder and the issue of entitlement to service 
connection for hearing loss in a rating decision dated in 
March 1998, the RO has failed to address the issue of whether 
new and material evidence had been submitted to reopen the 
claim of entitlement to service connection for a lung 
disorder and the issue of entitlement to a temporary total 
disability rating under the provisions of 38 C.F.R. § 4.30 
(1996) based on the veteran's period of hospitalization from 
August 30, 1994, to August 31, 1994.  As such, these issues 
are again referred to the RO for appropriate disposition.  


The veteran also raised the issue at his personal hearing in 
March 1999 before the Board of whether there was clear and 
unmistakable error in the rating decision dated in February 
1979, which assigned a noncompensable evaluation for his foot 
disorder.  This issue has not yet been developed or 
adjudicated by the RO and is referred to the RO for such 
action. 


FINDINGS OF FACT

1.  The VA received the veteran's claim for entitlement to an 
increased rating for his service-connected foot disorder on 
January 7, 1994.

2.  There is no medical evidence of record for treatment 
between January 1993 and January 1994 which establishes 
entitlement to a 30 percent disability rating for the 
veteran's service-connected foot disorder.


CONCLUSION OF LAW

The criteria for an effective date of prior to January 7, 
1994, for a 30 percent rating for bilateral metatarsalgia 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 
1991); 38 C.F.R. §§ 3.400, 4.71a, Diagnostic Codes 5276-5284 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for pes planus was granted by a rating 
decision dated in February 1979, and a noncompensable 
disability evaluation was assigned.  Thereafter, a rating 
decision dated in  January 1990, increased the rating for the 
veteran's service-connected foot disorder to 10 percent.  On 
January 7, 1994, the RO received a claim for entitlement to 
an increased rating for this service-connected disorder.  A 
rating decision dated in March 1994, denied the veteran's 
claim, and 

the veteran was notified of this decision in March 1994.  The 
veteran appealed this decision to the Board, and by a 
decision dated in June 1998, the Board granted the veteran's 
claim of entitlement to a rating in excess of 10 percent for 
his service-connected foot disorder, characterized as 
bilateral metatarsalgia.  A rating decision dated in June 
1998, assigned a disability rating of 30 percent for the 
veteran's service-connected foot disorder, effective the date 
of receipt of the veteran's claim, January 7, 1994.

The veteran's service entrance examination conducted in 
August 1942, reported no defects or abnormalities of the 
veteran's feet.  A notation dated in August 1943, noted 2nd 
degree pes planus.  On service separation examination 
conducted in January 1946, symptomatic pes planus was 
reported, with eversion and calluses over the medial surface 
of both feet.  A history of foot trouble was also noted, with 
a hospitalization for the same in 1942.

Subsequent to service discharge, VA outpatient treatment 
records in August 1978 revealed complaints of pain and 
swelling of the left foot, near the base of the toes.  The 
veteran stated that his left foot hurt when he walked; it was 
noted that the foot was not tender on pressure, but was very 
painful when the pressure was released.  Tenderness over the 
heads of the second and third metatarsals was found.  X-rays 
of the feet were negative.  The diagnosis was questionable 
Morton's foot.  On orthopedic consultation in October 1978, 
the veteran noted that he had chronic foot pain since 
military service.  Examination revealed pronation of both 
feet.  No sensory loss was noted.  Metatarsalgia of the left 
foot was shown.  

VA outpatient treatment records in December 1993, reported 
metatarsalgia, left greater than the right.  The veteran's 
orthotics were replaced.  A VA examination conducted in 
February 1994, reported that the veteran complained of the 
inability to walk 100 yards due to the pain in his left foot.  
The veteran stated that he could not put the weight in the 
ball of his left foot at all.  On examination it was noted 
that the veteran had splinted spastic lower extremity muscles 
that drew the toes into dorsiflexion and did not allow 
plantar flexion.  The right foot could be passively 

inverted only 5 degrees and everted 5 degrees.  The left foot 
was splinted in more of a valgus posture of 15 degrees with 
no inversion available.  The feet were bony without any 
padding.  Dorsal bunions at the bases of the first 
metatarsals were found, and although the skin was intact, 
there was tenderness to palpation and any pressure under the 
left metatarsal.  Tenderness was also found on any passive 
attempt to plantar flex the two left middle toes.  Pulses and 
reflexes were depressed.  The right lower extremity was noted 
as one inch longer than the left.  The right calf had a 13.5-
inch circumference, and the left calf had a 13-inch 
circumference.  The clinical diagnosis was traumatic 
arthritis of both feet, with 4 plus metatarsalgia on the 
left.  However, x-rays of both feet found only mild 
flattening involving the plantar arches, bilaterally.  The 
osseous structures were other unremarkable.

VA outpatient treatment records dated in February 1994, 
reported that the veteran noted an improvement of pain with 
orthotics.  Pain on palpation of the distal metatarsal heads 
of the left was reported.  Pain on palpation of the right 
foot was not shown, nor was keratosis or loss of fat pad.  
However, in April 1994, the veteran complained of pain over 
his left metatarsal heads.  X-rays of the left foot taken in 
April 1994, were noted as suboptimal quality, but indicated 
generalized osteopenia and degenerative changes of the first 
metatarsophalangeal joint and of the first tarsal-metatarsal.  
Private medical records dated in April 1994, reported foot 
pain for 20 years that increased with weightbearing.  On VA 
orthopedic consultation in May 1994, it was noted that bars 
and inserts had relieved the veteran of pain.  X-rays showed 
no abnormality.  Podiatry consultation in June 1994, 
diagnosed Morton's neuroma.  

Private medical records in July 1994, indicated that the 
veteran complained of pain on the plantar surface of his 
second and third metatarsal of his left foot.  Examination 
revealed a prominent second and third metatarsal head that 
were very tender.  A fairly high arch was noted.  The 
assessment was metatarsalgia, with malalignment of the 
metatarsals.  X-rays taken in August 1994 of the left foot 
revealed no fracture or dislocation.  Mild degenerative 
changes were present with some generalized osteoporosis.  
Records indicate that the veteran underwent an 

exploration of the left foot for Morton's neuroma, as well as 
an osteotomy of the left 2nd and 3rd metatarsals in August 
1994.  Morton's neuroma was not found.  In October 1994, it 
was noted that the osteotomies were well healed, with no 
major complaints.  

At a VA examination conducted in November 1994, the veteran 
gave a history of trauma to his feet after jumping off a wall 
while in service.  He stated that he suffered fractures to 
both arch areas, with bony hypertrophy resulting.  The 
veteran stated that his left foot remained a problem in that 
he had difficulty standing or walking.  He noted that the 
pain was better since the surgery in August 1994, but it was 
noted that his entire foot was swollen and tender extending 
into the ankle and lower calf.  The veteran stated that his 
ankle was tight, with almost no movement possible.  The 
veteran walked on his heel and could not fully flex his foot 
to bear weight on the metatarsal heads.  He stated that his 
right foot remained tender in the area of the bony 
hypertrophy sequelae from the fracture.  An antalgic gait was 
observed.  Examination of the right foot revealed bony 
hypertrophy at the mid point of the first metatarsal.  
Tenderness of the metatarsal heads and in the arch area was 
noted.  The veteran could bear full weight and it was noted 
that the arch was flexible in that he could shift his weight 
from heel to toe for push-off.  Examination of the left foot 
revealed diffuse swelling from the metatarsal heads extending 
onto the arch into the left ankle that was diffusely tender.  
The veteran's left foot was slightly hyperemic, with some 
erythema.  Old surgical scars were noted.  The metatarsal 
heads did not move.  Range of motion in the ankle was 
severely limited with dorsiflexion to 0 degrees.  Flexion was 
only 5 degrees, with inversion to 0 degrees, and eversion to 
5 degrees.  The ankle was basically ankylosed but it was 
noted that it might not be permanently frozen as passive 
range of motion elicited dorsiflexion of 0 to 5 degrees with 
pain, and plantar flexion to 10 degrees.  The impression of 
the examiner included pes planus, with old fractures to 
metatarsal bones; status post left foot surgery, with repair 
or debridement of the metatarsal heads; and severely limited 
range of motion in the left ankle, and marked swelling of the 
entire left foot and ankle.  

At a VA examination conducted in October 1997, the veteran 
stated that in 1943, he jumped off a wall and landed on the 
balls of his feet which resulted in swelling.  He reported 
that he was in the hospital and had extensive physical 
therapy due to this injury in service.  Subsequent to service 
discharge, the veteran stated that he was a watch repairman, 
and could not stand on his feet for long hours.  The veteran 
complained that he could hardly walk, and walked on the 
outside of his feet.  He noted that he was in constant pain, 
especially when walking or standing.  The veteran reported 
that he now had the same pain in his left foot that he did 
prior to the surgery.  Examination of the left ankle and foot 
revealed dorsiflexion was 20 degrees, plantar flexion was 25 
degrees, inversion was 15 degrees, and eversion was 5 
degrees.  The examiner noted that these ranges of motion were 
"somewhat" limited, however they were in the functional 
range.  Palpation was nontender, and he did not have pain 
during the range of motion studies.  There was a scar over 
the left 2nd metatarsal and between the 3rd and 4th toes.  
Great toe extension and flexion were normal actively and 
passively.  There was no active range of motion in the other 
toes, but there was some passive range of motion without any 
discomfort and it could not be measured by the goniometer.  
There was no swelling noted.  Strength of the great toe was 
good and nontender.  The veteran was able to perform all 
these motions without his feet touching the floor.  On 
palpation, there was mild tenderness noted under the great 
toe and 5th toes, bilaterally.  The veteran denied any other 
pain.  The skin of the sole under the great toe was more 
prominent on the outset of the medial aspect of the foot, 
indicating a callous.  The veteran was unable to stand on his 
toes, however, it was noted that the veteran needed to hold 
on to his cane for balance due to poor vision.  

Examination of the right ankle and foot reveal an old scar on 
the dorsum of the right foot from a childhood injury.  
Dorsiflexion was 20 degrees, plantar flexion was 30 degrees, 
inversion was 30 degrees, and eversion was 20 degrees.  There 
were no proximal interphalangeal movements actively or 
passively.  The veteran had full passive extension of the 
great toe without any pain, but felt minimal discomfort 
during plantar flexion.  Weightbearing was painful especially 
under the great and 5th toes, bilaterally.  Peripheral pulses 
were intact, bilaterally.  No atrophy of the 

muscles was noted and no skin changes noted due to any 
vascular changes were shown.  Sensory function was intact.  
The veteran's shoes indicated wearing on the outside of the 
heel.  It was noted that the veteran walked very slowly.  He 
was able to walk on his heels, but was unable to stand with 
his feet flat on the ground.  He was able to stand with his 
cane favoring the medial aspect of the feet.  There was no 
swelling in any of the areas and the veteran denied pain 
during range of motion of the ankles.  Mild, tender Achilles 
tightness was noted, bilaterally, without any discomfort.  
The diagnoses included chronic bilateral metatarsalgia, 
probably traumatic, and status post osteotomy of metatarsals 
of the left foot.  X-rays of both feel revealed small 
calcaneal spurs, bilaterally, with no other significant 
abnormalities shown.  The examiner noted that the 1997 x-rays 
revealed no evidence of the arthritis reported by the 1994 x-
rays.  The examiner noted that if there was arthritis, "it 
can only show more obviously in the films of 1997 which is 
not the case and both the films look identical."

Analysis

Upon review of the record, the Board concludes that the 
veteran's claim is well grounded within the meaning of the 
statute and judicial construction.  Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); 38 U.S.C.A. § 5107(a).  The VA 
therefore has a duty to assist the veteran in the development 
of facts pertinent to his claim.  Upon review of the entire 
record, the Board concludes that the data currently of record 
provide a sufficient basis upon which to address the merits 
of the veteran's claim and that he has been adequately 
assisted in the development of his case.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  
Although the VA must consider the entire record, the most 
pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  38 
U.S.C.A. § 5110.

The VA utilizes the rating schedule which is used primarily 
as a guide in the evaluation of disabilities resulting from 
all types of diseases and injuries encountered as a result of 
or incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  It is essential, 
both in the examination and in the evaluation of disability, 
that each disability be viewed in relation to its history.  
38 C.F.R. § 4.1 (1998).

Section 5110(a), title 38, United States Code, provides 
"[u]nless specifically provided otherwise in this chapter, . 
. . a claim for increase[] of compensation . . . shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
Section 5110(b)(2), title 38, United States Code, 
specifically provides otherwise by stating that "[t]he 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  

Section 3.400(o) of VA regulation governs effective dates for 
awards of increased ratings.  It provides in pertinent part 
as follows regarding the calculation of the effective date 
for increased ratings: 
 
(o)  Increases: 

. . . . 

(1)  General.  Except as provided in 
paragraph (o)(2) of this section . . . 
date of receipt of claim or date 
entitlement arose, whichever is later. . 
. . 
 
(2)  Disability compensation.  Earliest 
date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of claim. 
 
Subsection (1) of 3.400(o) provides a general rule for 
determining the effective date of an increased rating, i.e., 
the date of claim or the date entitlement arose whichever is 
later.  Subsection (2) provides an exception to the general 
rule for circumstances where it is factually ascertainable 
that an increase in disability occurred before the veteran 
submitted a claim for an increased rating.  See also 38 
U.S.C.A. § 5110(a), (b)(2).  In such special cases, the VA 
may grant an effective date as of the date that an increase 
in disability occurred, as shown by competent and credible 
evidence, but not earlier than one year before the date of 
claim.  Although subsection (2) of the regulation contains 
the phrase, "otherwise, date of claim," the statute does 
not contain these words, indicating that if evidence is not 
obtained to show that an increase occurred before the date 
the claim is received, the adjudicator should apply the 
general rule governing a claim for increase.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(o)(1). 

The veteran's claim of entitlement to an increased rating for 
his service-connected foot disorder was received on January 
7, 1994, and he has pursued this claim since that time.  At 
the time of his claim in January 1994, his service-connected 
foot disorder was assigned a 10 percent disability rating, 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5276.  This rating contemplates moderate pes planus, with the 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo achillis, and pain on manipulation and 
use of the feet.  Id.  A 30 percent disability rating is for 
assignment for severe bilateral pes planus with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities.  Id.  A 
Board decision dated in June 1998, granted the veteran's 
claim of entitlement to a rating in excess of 10 percent for 
his service-connected characterized as bilateral 
metatarsalgia under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5276 and 5284 (1999).  Based on the medical 
evidence of record, and the veteran's subjective 

complaints, to include his testimony before the Board and the 
RO, the Board found that manifestations of the veteran's 
service-connected foot disability met the criteria for a 30 
percent disability rating.  

The earliest effective date is either the date of receipt of 
the claim or date entitlement arose, whichever is later; or 
the date as of which it is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within 1 year from such date, otherwise, the effective date 
is the date of receipt of claim.  38 C.F.R. § 3.400(o)(1)(2).  
Therefore, the possible dates for an effective date for the 
30 percent evaluation in this case under the two subsections 
are (1) the date of receipt of the claim, January 7, 1994 or 
the date entitlement arose, whichever is later; or (2) during 
the year preceding January 1994.  Id.  Subsection (2) is used 
in exception to the general effective date provision in 
subsection (1) when competent and credible evidence shows 
that an increase in disability, occurred earlier than the 
date the claim was submitted.  However, in this case, there 
is no medical evidence of record of treatment for the year 
1993.  As such, 38 C.F.R. § 3.400(o)(2) does not apply to the 
facts in this case.  The RO assigned the 30 percent 
disability rating for the veteran's service-connected foot 
disorder effective January 7, 1994, because that is the date 
that the veteran's claim for an increased rating was 
received.  This is the earliest possible date for the 
assignment of the 30 percent rating for the veteran's 
service-connected foot disorder, absent clear and 
unmistakable error.  The issue of whether there was clear and 
unmistakable error in the rating decision dated in February 
1979, which assigned a noncompensable evaluation for his foot 
disorder, has been referred to the RO and will not be 
addressed in this decision.


ORDER

The claim of entitlement to an effective date for a 30 
percent rating for bilateral metatarsalgia, previously 
evaluated as pes planus, prior to January 7, 1994, is denied.


REMAND

During the veteran's personal hearing before the Board 
conducted in March 1999, the veteran expressed disagreement 
to the RO's rating decision dated in March 1998, which found 
that new and material evidence had not been submitted to 
reopen his claim of entitlement to service connection for an 
eye disorder.  Accordingly, this issue is remanded to the RO 
for the issuance of a statement of the case and the 
procedures for perfecting an appeal to the Board.   See 
38 C.F.R. §§ 19.26, 19.29 (1998).  The statement of the case 
should include a discussion of the evidence of record, and 
the reasons and bases for the RO's decision.  The statement 
of the case should also provide the veteran with the laws, 
regulations, and diagnostic codes pertinent to his claim.  
Additionally, the RO should be aware of the holding of Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) when 
considering the veteran's claim of whether new and material 
evidence had not been submitted to reopen his claim of 
entitlement to service connection for an eye disorder.  

In connection with this issue, the veteran and his 
representative are reminded that they have yet to give the 
Board jurisdiction over this issue by perfecting an appeal 
(by filing a Substantive Appeal) to the March 1998 rating 
decision denying the issue of whether new and material 
evidence had not been submitted to reopen his claim of 
entitlement to service connection for an eye disorder.  38 
C.F.R. § 20.202 (1998).  If the veteran perfects the appeal 
as to this issue, the issue should be returned to the Board 
for appellate review.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The Court 
has stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in 

an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
regional offices to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals



 

